UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-2546


CHUKWUMA E. AZUBUKO,

                Plaintiff - Appellant,

          v.

RYA W. ZOBEL, Judge, Individual and Official Capacities; LEO
T. SOROKIN, Magistrate Judge, in Official Capacity; TWO
UNKNOWN UNITED STATES’ MARSHALS, in Official Capacity; JOEL
STEMBRIDGE, in Individual and Official Capacities; JOEL E.
PISANO, Judge, in Individual and Official Capacities; MARCIA
M. WALDRON, Third Circuit Clerk, in I/O Capacities,

                Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:12-cv-00871-LO-TCB)


Submitted:   March 28, 2013                 Decided:   April 1, 2013


Before NIEMEYER, KING, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Chukwuma E. Azubuko, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Chukwuma    E.    Azubuko     seeks        to    appeal   the   district

court’s order denying his motion for relief from the judgment

dismissing his complaint for lack of jurisdiction.                       We dismiss

the appeal for lack of jurisdiction because the notice of appeal

was not timely filed.

           When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                        “[T]he

timely   filing   of   a   notice   of       appeal    in    a   civil   case    is   a

jurisdictional requirement.”           Bowles v. Russell, 551 U.S. 205,

214 (2007).

           The district court’s order was entered on the docket

on August 23, 2012.        The notice of appeal was filed on December

10, 2012. Because Azubuko failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.               We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                           DISMISSED

                                         2